ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--

)

)
_ ) ASBCA NO. 60860

)

)

Under Contract No. W5KA4N-l l-P-0126

APPEARANCE FOR THE APPELLANT: Mr.
General Director

APPEARANCES FOR THE GOVERNMENT: Raymond M. Saunders, Esq.
Army Chief Trial Attomey
MAJ Christopher C. Cross, JA
Trial Attomey

ORDER OF DISMISSAL

By Order dated 3 November 2016, the Board requested that appellant provide a
copy of the claim it had submitted to the contracting officer prior to the filing of this
appeal. In response appellant indicated its desire to submit its claim to the contracting
officer for decision. By Order dated 4 November 2016, the Board informed the parties
that it intended to dismiss the appeal unless either party objected within 14 days of the
date of the Order. The Board has not received an objection from either party. The
government provided appellant with the contact information for the cognizant
contracting officer. It appears that appellant submitted a claim to the contracting
officer by email dated 5 November 2016 and has now appealed from a 10 January
2017 contracting officer’s final decision on its claim, which the Board has docketed as
ASBCA Nos. 61004 and 61015.

Accordingly, this appeal is dismissed without prejudice to the prosecution of
either ASBCA No. 61004 or ASBCA No. 61015.

Dated: 30 January 2017

//7/

//‘//'M // /</.`:; \,¢:
MARK N.`STEMFT;EK/
Adrninistrative Judge
Vice Chairman
Armed Services Board

of Contract Appeals

I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals in ASBCA No. 60860, Appeal of -
_, rendered in conformance with the Board’s Charter.

Dated:

 

JEFFREY D. GARDIN
Recorder. Armed Services
Board of Contract Appeals